Citation Nr: 1733401	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

The Board's adjudication of this issue was stayed in January 2017 pending the outcome of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016) to the United States Court of Appeal for the Federal Circuit (Federal Circuit).  In July 2017, the Federal Circuit issued an opinion that reversed the decision by the Court of Appeals for Veterans Claims.  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. Jul. 14, 2017).  Thus, the Board may now consider the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his May 2016 Board hearing, the Veteran reported that his condition has worsened since the most recent VA examination in 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any of the Veteran's outstanding VA treatment records. 

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his service-connected skin disability.  The claims file must be reviewed by the examiner and all necessary tests should be conducted.  The examiner should indicate whether any prescribed treatment is systemic (affecting the body as a whole) or topical (pertaining to a particular surface area in nature and affecting only the area to which it is applied) in nature.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


